Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141731 & (17)                                                                                      Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 141731
                                                                   COA: 298489
                                                                   Allegan CC: 08-015960-FC
  MARTY ALAN FRENCH,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the July 28, 2010 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2010                   _________________________________________
         y1221                                                                Clerk